Citation Nr: 0827373	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  02-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from July 1957 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).

The veteran contends that he suffers from PTSD that is 
related to his military service.  Specifically, he contends 
that he has PTSD related to several events he experienced 
while serving onboard the USS MIDWAY, an aircraft carrier, 
during service.

The veteran relates that he was part of the crew that 
remained onboard the ship to fight a severe fire.  He also 
relates that he witnessed a friend killed on the flight deck 
when a landing gear broke off from an aircraft and struck the 
friend.  The veteran further states that he witnessed several 
aircraft that had to ditch and their pilot/crew be rescued.  

The veteran's personnel records show that he served onboard 
the ship from September 1957 to May 1961.  His service 
treatment records (STRs) are negative for any psychiatric-
related complaints or treatment.  

The medical evidence of record does not establish a diagnosis 
of PTSD at any time.  Private treatment records from J. R. 
Blake, Jr., M.D., for the period January 1999 to March 2004, 
contain diagnoses of depression and anxiety.  Dr.  Blake did 
not relate either diagnosis to the veteran's military 
service.

VA treatment records for the period December 1999 to July 
2007 were also associated with the claims folder.  The 
records include ongoing psychiatric treatment.  However, the 
veteran did not receive a diagnosis of PTSD.  In March 2003, 
the treating psychiatrist noted the veteran's statements of 
experiencing the fire on the ship and the death of his 
friend.  The psychiatrist said that there were no symptoms of 
PTSD.  The veteran was given diagnosis of schizoaffective 
disorder and major depression during his clinical visits.  
Neither disorder was related to service by any of the 
treating individuals.

The veteran's Social Security Administration (SSA) disability 
claim records were received in March 2004.  The records 
reflect that he was determined to be disabled as of November 
1999.  His primary diagnosis was affective/mood disorders.  
His secondary diagnosis was personality disorders/conduct 
disorders.  The veteran was given a psychological evaluation 
in April 2000.  The veteran did not relate any of his current 
difficulties to his military service.  He did not identify 
any of his claimed stressors to the SSA examiner.  The 
veteran was given a diagnosis of intermittent explosive 
disorder. 

The medical evidence of record does not establish a diagnosis 
of PTSD at any time.  The veteran has contended that his 
depression is actually PTSD as a result of what he 
experienced on his ship.  However, where, as here, a medical 
opinion is required to diagnose the condition and to provide 
a nexus to service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board finds that the preponderance of the evidence is 
against a finding of a current diagnosis of PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection).  In light of the absence of such a diagnosis, 
the veteran's claim for service connection for PTSD must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board notes that during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

The Board finds that the content requirements of the duty to 
notify the veteran have been satisfied.  The veteran 
submitted his claim in October 2001.  He provided information 
of his claimed stressors with his claim.  He also submitted 
treatment records from Dr. Blake.

The RO wrote to the veteran in March 2002.  He was informed 
of the evidence/information needed to substantiate his claim, 
to include the specific requirements to establish service 
connection for PTSD under 38 C.F.R. § 3.304(f).  He was 
advised of VA's duty to assist and what he needed to do in 
the development of his claim.  The veteran was informed of 
the evidence of record.  He was asked to submit evidence to 
the RO.  

The veteran submitted a detailed statement of his stressors 
in March 2002.  His claim was denied in July 2002.  The basis 
of the denial was the lack of a diagnosis of PTSD in the 
medical evidence of record.

The Board remanded the case for additional development in 
November 2003.  The Appeals Management Center (AMC) wrote to 
the veteran in March 2004.  He was again advised of VA's duty 
to assist and what he needed to do in the development of his 
claim.  The veteran was informed of the evidence of record.  
He was asked to submit evidence he had that pertained to his 
appeal.  The veteran did not respond to the letter.  

The veteran's SSA records were associated with the claims 
folder in March 2004.  

The AMC wrote to the veteran in April 2004.  He was informed 
of the evidence/information needed to substantiate his claim, 
to include the requirements to establish service connection 
for PTSD.  Specifically, he was informed that he needed to 
submit evidence from a competent medical professional to the 
effect that he had PTSD or that would relate a current 
psychiatric diagnosis to service.  He was advised of VA's 
duty to assist and what he needed to do in the development of 
his claim.  The veteran was informed of the evidence of 
record.  He was asked to send any pertinent evidence to the 
AMC.  

The veteran responded by submitting additional treatment 
records from Dr. Blake in May 2004.  The RO re-adjudicated 
his claim and issued a supplemental statement of the case 
(SSOC) in April 2005.  The SSOC reviewed the evidence added 
to the record and informed the veteran that his claim 
remained denied and the basis for the denial.  

The Board remanded the veteran's case again in March 2006.  
The AMC provided the veteran with notice of what additional 
evidence was needed in his case.  The letter also provided 
the notice directed by the Court in Dingess.  The veteran 
responded in April 2006.  He said he had provided information 
regarding his stressors and he continued to receive VA 
outpatient treatment.

VA records were associated with the claims folder.  The 
veteran's claim was re-adjudicated in September 2007.  He was 
issued a SSOC at that time.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The veteran had 
actual knowledge in this case.  The veteran has demonstrated 
such knowledge by providing copies of treatment records and 
his stressors at the time he submitted his claim in October 
2001.  He provided additional information regarding his 
stressors when asked.  He also provided copies of additional 
medical treatment records in support of his claim and 
identified that he received treatment from VA.  

In addition to actual knowledge, the notice provided in this 
case would allow any reasonable person to understand what was 
required, in general, to establish entitlement to service 
connection for PTSD.  Moreover, the veteran was provided 
several letters with specifically targeted guidance to advise 
him of the additional evidence/information needed for his 
case.  Namely, medical evidence to show a diagnosis of PTSD 
or to show that any other diagnosed psychiatric disorder was 
related to service.

The record establishes that the veteran has not been 
prohibited from meaningful participation in the adjudication 
of his claim such that it affects the essential fairness of 
the adjudication.  See Sanders, 487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  He submitted private 
treatment records in support of his claim.  He identified VA 
records that were obtained and associated with the claims 
folder.  He declined to have a hearing in this case.  His SSA 
records were obtained.  His case was remanded twice to allow 
for the veteran to submit additional evidence in support of 
his claim.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain a psychiatric examination to make a 
decision in the case.  Factors to consider whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The SMRs 
do not reflect evidence of a psychiatric disorder and the 
first evidence of one is approximately 38 years after 
service.  The private treatment records and VA psychiatric 
records do not contain a diagnosis of PTSD.  Further, none of 
the medical evidence of record relates any current diagnosis 
to the veteran's military service.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon, 20 Vet. App. at 85-86; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).  The Board finds that 
VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

All available evidence pertaining to the veteran's claim has 
been obtained.  The veteran did not identify any additional 
records to be obtained that were pertinent to his claim.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


